ORDER
PER CURIAM.
On December 19, 1991, the State filed a motion to extend time to file State’s brief. In pertinent part, the motion read as follows:
T’was the weeks before Christmas and for some odd reason, It’s also appellate’s busiest season,
When I finish a brief I get more for my trouble, And the reading of records has my eyes seeing double.
Still Defense Counsels rush to file all their briefs, With visions of dollars their efforts will reap.
When what to my wondering eyes should appear, But two weeks of vacation, (I’ve saved it all year).
On Delta, on Southwest, on TWA, I’m headed to Grandma’s — up, up and away. But wait, there’s one thing I’ve forgotten to mention, I need your permission to get an extension.
I’ve filed lots of briefs, and they’re listed below, But I can’t file them all, and I’ve got lots to go.
I hope that the new year will bring a solution, “No more extensions” is next year’s resolution,'
I’ll be back on the second and ready to write, until then, “Merry Christmas, and to all a good night.”
Having considered the motion, the Court ORDERS as follows:
In the weeks before Christmas the motions pile high. The judges plow through them with many a sigh.
The reasons are wondrous, incredible, and sly, But now and then one catches the eye.
A creative DA took pen in hand And rhymed us a reason. Heavens it’s grand To read something other than the usual prose It’s a real relief as any justice knows.
And besides it’s the holiday and we’re feeling kind, We’ll help out anyone who’s in a real bind.
So here’s an extension in the appeal of Mr. Sears We wish for everyone the best of all years.
The brief is now due on 1-29; If you can’t get it here, better drop us a line.